Citation Nr: 0830220	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-19 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
residuals of shell fragment wounds.

2.  Entitlement to service connection for a bilateral foot 
disorder, to include as secondary to service-connected 
residuals of shell fragment wounds.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel



INTRODUCTION

The veteran served on active military duty from November 1951 
to August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In a June 2006 statement, the veteran raised a claim for 
entitlement to an increased evaluation for service-connected 
residuals of shell fragment wounds.  This issue is referred 
to the RO for action deemed appropriate.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for a 
bilateral foot disorder, to include as secondary to service-
connected residuals of shell fragment wounds, is addressed in 
the remand portion of the decision below and is remanded to 
the RO via the Appeals Management Center, in Washington, DC.


FINDING OF FACT

The competent medical evidence of record fails to demonstrate 
that a low back disorder is related to active military 
service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 101, 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310 
(2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a low back disorder, to include as 
secondary to service-connected residuals of shell fragment 
wounds, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
initial adjudication of the veteran's claim, an August 2006 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although the letter did not 
specifically address the requirements to establish direct 
service connection, it provided detailed notice regarding how 
to establish entitlement to secondary service connection and 
it provided detailed notice regarding how disability ratings 
and effective dates are established.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice included 
specific information regarding the evidence the Board 
considers when determining the disability rating, to include 
the nature and symptoms of the disorder, the severity and 
duration of the symptoms, and the impact of the disorder and 
symptoms on employment.  Additionally, the letter provided 
examples of evidence the types of evidence that the veteran 
should provide to VA or tell VA about: information about on-
going treatment records, including VA or other Federal 
treatment records; recent Social Security determinations; 
statements from employers regarding job performance, lost 
time, or other information regarding how the disorder affects 
the ability to work; or statements discussing the veteran's 
disability symptoms from people who have witnessed how they 
affect the veteran.

The essential fairness of the adjudication has not been 
affected because the veteran was supplied with information 
sufficient for a reasonable person to understand what was 
needed to establish direct service connection - the 
information was contained in a May 2007 statement of the case 
and the veteran was represented by a veterans' service 
organization throughout the prosecution of the claim.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The letter also essentially requested that the veteran 
provide any evidence in his possession that pertained to this 
claim.  38 C.F.R. § 3.159(b)(1).  

Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The veteran's service medical records, private medical 
records, VA examination reports, and VA medical treatment 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Additionally, service connection may be granted where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993), 
and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6.

In a June 1952 service medical record, the veteran was 
treated for a lacerating wound from the sacrum to pubis.

In a December 1954 VA medical examination, the veteran 
reported back pains and aches.  He also reported low back 
numbness.  Upon examination, the diagnosis was residuals of 
shell fragment wounds with scars and retained foreign bodies.  
An x-ray examination revealed no bone or joint abnormality 
and metallic fragments within the soft tissue overlying the 
sacrum.  

In a January 1959 VA medical record, the veteran reported 
pain and numbness in the low back region.  The examiner noted 
a history of shrapnel fragments.  An x-ray examination 
revealed a foreign body in the left lumbosacral region.

In a March 2004 VA medical record, x-ray examination of the 
low back revealed mild to moderate degenerative "wear and 
tear" changes.  In an April 2004 VA medical record, the 
veteran requested pain medication for the back.

In a March 2004 VA medical record, the veteran reported 
chronic low back pain that was dull, continuous, and 
aggravated by sitting.  In March 2004 and March 2006 VA 
medical records, the impressions were chronic low back pain 
and the veteran denied pain medication.  In a May 2005 VA 
medical record, the veteran reported mild chronic back pain.

In a March 2004 VA medical record, an x-ray examination 
revealed moderate narrowing of the L5-S1 interspaces with 
moderate anterior spur formation particularly at L2 and L4.  
The diagnosis was minimal to moderate degenerative joint 
disease.  

In a June 2006 statement, the veteran stated that he 
experienced problems with his back as a result of shell 
fragment wounds and was in constant pain.  

In an August 2006 VA muscles examination, the veteran 
reported that he was blown out of a trench and experienced 
injuries to his lower back.  He reported continuous pain that 
was progressively worse, changed in level, and was treated 
with Etodolac, as needed.  The veteran reported flare ups of 
muscle injury residuals that were severe and lasted for 
hours.  The veteran reported that depending on his activity 
when flare ups occurred, he would stop what he was doing, 
relax, and, if possible, sit down.  Upon examination, the 
examiner noted that there was a history of trauma to the low 
back muscles from shrapnel.  There were no associated bone, 
nerve, vascular, or tendon injuries.  X-ray examination of 
the lumbosacral spine revealed a 3 millimeter by 3 millimeter 
[area] of metallic density in the posterior soft tissues of 
the upper sacrum.  The lumbar curve was normal.  There was 
narrowing of the L2-L3 and L3-L4 disc spaces with marginal 
sclerosis and spurs consistent with degenerative disc 
disease.  The diagnoses were residual shrapnel in the soft 
tissues of the sacrum and degenerative disc disease not 
likely caused by or a result of the veteran's service-
connected shrapnel wounds with the rationale that it was most 
likely age-related.

In a September 2006 statement, the veteran stated that he had 
lived with pain in his back for many years that he treated 
with Etodolac daily as needed.  He stated that the pain was 
aggravated by work and play activities.  In a June 2007 
statement, the veteran stated that he had back pain and 
limitation of motion for "years."  He stated that he 
complained about it from the time he received the shrapnel 
wound and was advised that he would "learn to live with 
it."  

The Board finds that there is a current low back disorder; 
however, it was neither incurred in or aggravated by active 
military service nor caused or aggravated by the veteran's 
service-connected residuals of shell fragment wounds.  
Hickson, 12 Vet. App. at 253; Allen, 7 Vet. App. 439; 
Baldwin, 13 Vet. App. at 8; 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303(a), 3.303(d), 3.310.  There is no medical evidence 
that relates the veteran's current low back disorder to 
military service.  Indeed, the medical evidence of record 
indicated that the veteran's degenerative joint disease of 
the low back was not likely caused by or a result of the 
service-connected residuals of shell fragment wounds, but 
rather was most likely age-related.  Additionally, 
degenerative joint disease was not diagnosed within one year 
of service discharge.  38 C.F.R. §§ 3.307, 3.309.  
Accordingly, service connection on a direct basis is not 
warranted.

The medical evidence of record does not support the veteran's 
claim that the low back disorder was caused or aggravated by 
the service-connected residuals of shell fragment wounds.  
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board must assess the credibility and 
probative value of the medical evidence in the record).  In 
the August 2006 VA muscles examination, the examiner reviewed 
the claims file, conducted a thorough physical examination, 
and provided a detailed opinion regarding the etiology of the 
veteran's current low back disorder, to specifically include 
whether it was caused or aggravated by the service-connected 
residuals of shell fragment wounds.  Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (holding that factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  The Board finds that the VA examination was 
probative of the veteran's current low back disorder and its 
etiology.  Madden, 125 F.3d at 1481.  

Additionally, the veteran's statements are not competent 
evidence to establish a medical opinion that the service-
connected residuals of shell fragment wounds caused or 
aggravated his current low back disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
to establish a medical opinion).  Accordingly, service 
connection for a low back disorder, to include as secondary 
to the service-connected residuals of shell fragment wounds 
is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as a current low back disorder 
related to the veteran's military service, to include as 
secondary to service-connected residuals of shell fragment 
wounds, has not been shown by the medical evidence of record, 
the preponderance of the evidence is against the veteran's 
claim and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA's duty to 
assist includes providing a medical examination when it is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Here, the RO must provide the 
veteran with an additional medical examination to determine 
the etiology of his bilateral foot disorder, to include as 
secondary to service-connected residuals of shell fragment 
wounds.  Such development is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) 
(holding that a VA medical examination was required to 
adjudicate a claim for service connection where there was a 
current disability, the Board found credible evidence of an 
inservice injury, and when the lay or medical evidence 
indicates that the veteran's disability, or symptoms of 
disability may be related to his military service).  

The Board finds that remand is required for an additional VA 
medical examination.  Although the RO provided a medical 
examination in August 2006, the Board finds that its results 
were unclear.  Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (holding that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).

According to the veteran's September 2006 statement, he 
injured his feet during service while on a tactical movement 
in which he rode in an open jeep with no heat.  When the trip 
ended, his feet were numb, despite attempts to keep them 
warm.  He believed he had frostbite, but stated that 
something changed in his feet that made them very sensitive.  
Because the veteran's service personnel records indicate 
combat service, the Board finds that his statements are 
satisfactory lay evidence of inservice incurrence of injury.  
38 U.S.C.A. § 1154(b) (West 2002) (noting that for combat 
veterans, VA accepts as satisfactory lay evidence of service 
incurrence if consistent with service circumstances or 
conditions).  In the September 2006 statement, the veteran 
stated that he must keep his feet covered.  Moreover, the 
August 2006 VA muscle examination noted that the veteran had 
residuals of nerve damage and absent sensation to vibration 
on the left foot, but offered no reasoning or diagnosis for 
the veteran's foot disorder.  Accordingly, remand for an 
additional VA medical examination is required because there 
is a current disability, inservice incurrence, and evidence 
that indicates his disability may be associated with the 
inservice event.  See McLendon, 20 Vet. App. at 83-86.

Accordingly, the case is remanded for the following action:

1.	The RO must provide notice to the 
veteran regarding his claim for 
secondary and direct service connection 
as required by 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002 & Supp. 2007), 
38 C.F.R. § 3.159(b) (2007).  

2.	The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination 
to determine the etiology of any 
bilateral foot disorder found.  The 
claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
tests and studies must be accomplished 
and all clinical findings must be 
reported in detail and correlated to a 
specific diagnosis.  The examiner must 
provide an opinion, in light of the 
examination findings and the post 
service medical evidence of record, 
whether any bilateral foot disorder 
found is related to the veteran's 
military service, to include as 
secondary to service-connected 
residuals of shell fragment wounds.  
The examiner must provide a specific 
diagnosis.  If an opinion cannot be 
provided without resort to speculation, 
it must be noted in the examination 
report.  The rationale for all opinions 
expressed must be provided. The report 
prepared must be typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate 
in the development of the claim, and 
that the consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

4.	The examination report must be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

5.	After completing the above action, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

6.	Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  
Expedited handling is required.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


